            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

BILLY MACK NICHOLS, JR.
ADC #92713                                                PLAINTIFF

v.                       No. 2:19-cv-73-DPM

PATRICK DRUMMOND, APN,
EARU Max; HURSTINE, Doctor,
EARU Max; and ARKANSAS
DEPARTMENT OF CORRECTION,
Medical Department                                    DEFENDANTS

                               ORDER
     Post-judgment motion, Ng 29, denied. Nothing in Nichols' s new
paper w arrants relief from the Court's Judgment and final Order. Ng 26
& Ng 2 7.
     So Ordered.

                                                f
                                D.P. Marshall Jr.
                                United States District Judge
